DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO2012/035908A1) and Swanson (4742619).  Sato discloses a model part (Fig. 4) having a plurality of parts (301), a runner (42, 43) connected to the plurality of parts and a display section provided on a part of the runner and configured as a baseplate (46) with identification information (461) thereon that is associated with each of the parts for identifying the respective parts (pages 2-3).  Sato discloses the basic inventive concept with the exception of the identification information having a protruding shape structure with a height that extends in a vertical direction from the baseplate portion that is between 8%-46% of a length of the protruding shape structure such that the length is between 1.75-3.5mm and the height is between 0.3-0.8mm.  Swanson discloses forming identification information on an object (Figs. 1 & 3) in the form of a protruding shape structure (41) that extends vertically upward from a base plate portion (13) so as to protrude by at least 8% of a length of the identification information (Fig. 3) to define a height in the range of 0.5mm-0.7mm (column 4 lines 4-37).  It would have been obvious to one of ordinary skill in the art from the teaching of Swanson to form the identification information of Sato as a protruding shape structure for the predictable result of forming the information in a manner that will be easily viewable and durable and allow a lesser amount of material to be used for the base plate portion (column 1 lines 59-64).  In regard to the length being between 1.75-3.5mm and the height being 0.4mm, the examiner notes where the only difference between the prior art and the claimed invention is a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device then the claimed device is not patentably distinct from the prior art.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is further noted with regard to the height and proportion ranges, that it has been held that mere changes in form, proportion or degree is not enough to sustain a patent.  See In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        
/ALVIN A HUNTER/Primary Examiner, Art Unit 3711